Dismiss and Opinion Filed July 25, 2018




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00182-CV

                               WILLIAM CARR, Appellant
                                        V.
                          ATLAS GC WORLDWIDE, LLC, Appellee

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-17-06357

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       This Court questioned its jurisdiction over this appeal as it appeared the notice of appeal

was untimely. We instructed appellant to file a letter brief addressing the issue with an opportunity

for appellee to respond. The parties complied.

       In his notice of appeal, appellant states he is appealing from the trial court’s September 29,

2017 judgment nunc pro tunc and the trial court’s January 5, 2018 order denying his motion for

new trial. An order denying a motion for new trial is not an independently appealable order with

a separate timetable for appeal. See State Office of Risk Mgmt. v. Berdan, 335 S.W.3d 421, 428

(Tex. App.—Corpus Christi 2011, pet. denied); Denton County v. Huther, 43 S.W.3d 665, 667

(Tex. App.—Fort Worth 2001, no pet.).
       If a party files a timely post-judgment motion extending the appellate timetable, the notice

of appeal is due ninety days after the date the judgment is signed. See TEX. R. APP. P. 26.1(a).

Without a timely notice of appeal, this Court lacks jurisdiction. See id. 25.1(b).

       The appealed judgment was signed on September 27, 2017. Appellant filed a timely

motion for new trial on October 6, 2017. Accordingly, the notice of appeal was due on December

26, 2017, ninety days after the date the judgment was signed. See TEX. R. APP. P. 26.1(a).

Appellant filed a notice of appeal on February 7, 2018, forty-three days past the deadline.

       Appellant fails to address the timeliness of the notice of appeal in his letter brief. Rather,

he asserts this Court has jurisdiction because the appealed order is void for various reasons.

Appellant’s assertions that the appealed judgment is void do not alter the deadline for filing a

notice of appeal. Because appellant failed to timely file a notice of appeal, we dismiss the appeal

for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE


180182F.P05




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 WILLIAM CARR, Appellant                           On Appeal from the 298th Judicial District
                                                   Court, Dallas County, Texas
 No. 05-18-00182-CV        V.                      Trial Court Cause No. DC-17-06357.
                                                   Opinion delivered by Chief Justice Wright.
 ATLAS GC WORLDWIDE, LLC,                          Justices Evans and Brown participating.
 Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee ATLAS GC WORLDWIDE, LLC recover its costs of this
appeal from appellant WILLIAM CARR.


Judgment entered July 25, 2018.




                                             –3–